Case 9:18-cr-80166-DMM Document 28 Entered on FLSD Docket 11/28/2018 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 18-CR-80166-DMM-1

  UNITED STATES OF AMERICA
            Plaintiff,
  v.

  NICHOLAS WUKOSON,
              Defendant.
  __________________________________/

            UNOPPOSED AMENDED MOTION TO CONTINUE SENTENCING

         COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned
  counsel, who respectfully requests this Court to reconsider its Order Denying the Defendant’s
  Motion for a Continuance and as grounds therefore would state the following:

         1. This case is set for Sentencing December 6th, 2018 at 5:00pm. Undersigned counsel
         has filed today a Motion to Withdraw Defendant’s Plea (DE 27).

         2. Undersigned counsel believes that if the Court grants a hearing on said motion that this
         eventuality would affect the preparation time necessary for Defendant’s sentencing
         depending on the outcome of said hearing.

         3. Undersigned counsel is presently in New York City attending to his brother in-law,
         who is in critical condition and suffering from stage four (4) lung Cancer. Undersigned
         counsel expects to not only attend to his wife and brother in-law at this time, but also
         believes that he will have to make funeral arrangements for his brother in-law within the
         next few days. I do not believe I will return to Florida until next week.

         4. In view of the forgoing, since the Defendant’s sentencing is set for December 6th, 2018
         at 5:00pm, undersigned counsel will need additional time to prepare for said sentencing,
         to respond additionally to the Pre-Sentencing Report, and to the anticipated addendum to
         the Pre-Sentencing Report as well.

         5. Undersigned believes that Mr. Rudman, the Defendant’s previous counsel will be
         filling a motion to withdraw from representation of Defendant.

         6. Undersigned counsel has spoken to Assistant United States Attorney Gregory Schiller
         who does not oppose this motion.
Case 9:18-cr-80166-DMM Document 28 Entered on FLSD Docket 11/28/2018 Page 2 of 2


  IN VIEW of the foregoing, undersigned counsel respectfully requests this instant motion be
  GRANTED.

                                                     Respectfully submitted,
                                                     /s/ Michael B. Cohen, Esq.
                                                     _____________________
                                                     Michael B. Cohen, Esq.
                                                     Florida Bar No: 210196




                               CERTIFICATE OF SERVICE
                 IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was
  furnished via CMECF E-Filing to all applicable parties on November 28, 2018.

                                                     Respectfully submitted,
                                                     S/ Michael B. Cohen, Esq.
                                                     _________________________
                                                     Michael B. Cohen, Esq.
                                                     Florida Bar No: 210196
                                                     6400 North Andrews Ave., Ste 505
                                                     Fort Lauderdale, Florida 33309
                                                     Ph (954) 928-0059
                                                     Fax (954) 928-0929
